Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the application filed on 03/26/2021.
Claims 1-8, 11-18, 21-27 and 30-36 are currently pending.
Claims 1-8, 11-18, 21-27 and 30-36 are rejected.
Claims 1, 11, 21 and 30 are independent claims.
Claim Interpretation
5. 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6. 	The claims 21-26 and 30-36 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 

7. 	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: first interface in claims 21-26 and 30-36; second interface in claims 30-32 and 36.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
8. 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9. 	Claim limitations “first interface in claims 21-26 and 30-36; second interface in claims 30-32 and 36” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function and/or there is no algorithm for each and every step of the above limitations. Therefore, the claims 21-26 and 30-36 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
Claim 27 depend on claim 21, thus it rejected for the same reason.


Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
10. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


12. 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

13. 	Claims 1, 5, 8, 11, 15, 18, 21, 24, 27, 30, 33 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Takashi Suzuki et al. (US 2016/0227416 A1), hereinafter Suzuki.
For claim 1, Suzuki teaches a method of wireless communication performed by an apparatus of a user equipment (UE), comprising: 
transmitting, to a master cell associated with the UE, an indication to add a secondary cell (Suzuki, Fig.  5 steps 508-510 and paragraph 93 teach transmitting, to PCell associated with the UE 501, a measurement report to add SCell.); and  
 	receiving, from the master cell, one or more communications to add the secondary cell (Suzuki, Fig. 5 step 510 and paragraph 97 teach receiving, from the PCell, RRC connection reconfiguration message to add the SCell.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Suzuki to have transmitting, to a master cell associated with the UE, an indication to add a secondary cell to a multi-cell connectivity configuration with the master cell. Because the reason of adding one or more SCells is to do multi-cell connectivity configuration with the PCell.
For claim 5, Suzuki further teaches the method of claim 1, wherein transmitting the indication comprises: transmitting the indication in at least one of: a measurement report, including both normal and early measurement reporting, or a secondary cell group releasing complete communication (Suzuki, Fig.  5 steps 508-510 and paragraph 93 teach transmitting, to PCell associated with the UE 501, a measurement report which can be both normal and early measurement reporting.).
For claim 8, Suzuki further teaches the method of claim 1, wherein the one or more communications to add the secondary cell are based at least in part on transmitting the indication (Suzuki, Fig.  5 steps 508-510 and paragraph 93 teach transmitting, to PCell associated with the UE 501, a measurement report to add SCell.).
For claim 11, Suzuki teaches a method of wireless communication performed by an apparatus of a base station (BS), comprising: 
 	obtaining an indication to add a secondary cell to a multi-cell connectivity configuration (Suzuki, Fig.  5 steps 508-510 and paragraph 93 teach transmitting, to PCell associated with the UE 501, a measurement report to add SCell.); and  
 	outputting, for transmission, one or more communications to add the secondary cell (Suzuki, Fig. 5 step 510 and paragraph 97 teach receiving, from the PCell, RRC connection reconfiguration message to add the SCell.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Suzuki to have obtaining an indication to add a secondary cell to a multi-cell connectivity configuration, wherein the BS is a master cell in the multi-cell connectivity configuration. Because the reason of adding one or more SCells is to do multi-cell connectivity configuration with the PCell.
For claim 15, Suzuki further teaches the method of claim 11, wherein obtaining the indication comprises: obtaining the indication in at least one of: a measurement report, or a secondary cell group releasing complete communication (Suzuki, Fig.  5 steps 508-510 and paragraph 93 teach transmitting, to PCell associated with the UE 501, a measurement report which can be both normal and early measurement reporting.).
For claim 18, Suzuki further teaches the method of claim 11, wherein outputting the one or more communications to add the secondary cell comprises: outputting one or more communications to add the secondary cell based at least in part on the indication (Suzuki, Fig.  5 steps 508-510 and paragraph 93 teach transmitting, to PCell associated with the UE 501, a measurement report to add SCell.).
For claim 21, Suzuki teaches an apparatus for wireless communication at a user equipment (UE), comprising: 
 	a first interface (Suzuki, Fig. 10 item 1004) configured to output an indication for transmission to a master cell to add a secondary cell (Suzuki, Fig.  5 steps 508-510 and paragraph 93 teach transmitting, to PCell associated with the UE 501, a measurement report to add SCell.); and  
 	the first interface or a second interface configured to obtain, from the master cell, one or more communications to add the secondary cell (Suzuki, Fig. 5 step 510 and paragraph 97 teach receiving, from the PCell, RRC connection reconfiguration message to add the SCell.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Suzuki to have transmitting, to a master cell associated with the UE, an indication to add a secondary cell to a multi-cell connectivity configuration with the master cell. Because the reason of adding one or more SCells is to do multi-cell connectivity configuration with the PCell.
For claim 24, Suzuki further teaches the apparatus of claim 21, wherein the first interface, to output the indication, is configured to: output the indication for transmission in at least one of: a measurement report, including both normal and early measurement reporting, or a secondary cell group releasing complete communication (Suzuki, Fig.  5 steps 508-510 and paragraph 93 teach transmitting, to PCell associated with the UE 501, a measurement report which can be both normal and early measurement reporting.).
For claim 27, Suzuki further teaches the apparatus of claim 21, wherein the one or more communications to add the secondary cell are based at least in part on transmitting the indication (Suzuki, Fig.  5 steps 508-510 and paragraph 93 teach transmitting, to PCell associated with the UE 501, a measurement report to add SCell.).
For claim 30, Suzuki teaches an apparatus of a base station (BS) for wireless communication, comprising: 
 	a first interface (Suzuki, Fig. 10 item 1004) configured to obtain an indication to add a secondary cell to a multi-cell connectivity configuration (Suzuki, Fig.  5 steps 508-510 and paragraph 93 teach transmitting, to PCell associated with the UE 501, a measurement report to add SCell.); and  
 	the first interface or a second interface configured to output one or more communications to add the secondary cell (Suzuki, Fig. 5 step 510 and paragraph 97 teach receiving, from the PCell, RRC connection reconfiguration message to add the SCell.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Suzuki to have obtaining an indication to add a secondary cell to a multi-cell connectivity configuration, wherein the BS is a master cell in the multi-cell connectivity configuration. Because the reason of adding one or more SCells is to do multi-cell connectivity configuration with the PCell.
For claim 33, Suzuki further teaches the apparatus of claim 30, wherein the first interface, to obtain the indication, is configured to: obtain the indication in at least one of: a measurement report, or a secondary cell group releasing complete communication (Suzuki, Fig.  5 steps 508-510 and paragraph 93 teach transmitting, to PCell associated with the UE 501, a measurement report which can be both normal and early measurement reporting.).
For claim 36, Suzuki further teaches the apparatus of claim 30, wherein the first interface or the second interface, to output the one or more communications to add the secondary cell, is configured to: output one or more communications to add the secondary cell based at least in part on the indication (Suzuki, Fig.  5 steps 508-510 and paragraph 93 teach transmitting, to PCell associated with the UE 501, a measurement report to add SCell.).

14. 	Claims 2-4, 12-14, 22-23 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 2011/0 A1), hereinafter Suzuki, in view of Pravjyot Singh Deogun et al. (US 2019/0075585 A1), hereinafter Deogun.
For claim 2, Suzuki teaches all the limitations of parent claim 1. Suzuki further teach measurement gap (Suzuki, paragraph 94 teaches to allow a UE to detect WLAN APs, a measurement gap can be configured by an eNB for the UE. A measurement gap refers to a time interval during which no transmissions or receptions with respect to the UE occur. The UE can perform measurements during the measurement gap to detect WLAN APs.). Suzuki does not explicitly teach receiving a first communication to release a measurement gap associated with the master cell.
	However, Deogun explicitly teaches receiving a first communication to release a measurement gap associated with the master cell (Deogun, Fig. 25 and paragraph 357 teach receiving command to release measurement gap configuration provided by the MN.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Suzuki with receiving a first communication to release a measurement gap associated with the master cell taught in Deogun so that when the UE is operating in Multi-RAT Dual Connectivity (MR-DC), then the UE does not releases any measurement gap configuration provided by the SN if release command is received [Deogun: paragraph 357].
For claim 3, Suzuki and Deogun further teach the method of claim 2, wherein receiving the one or more communications to add the secondary cell comprises: receiving, a second communication, after receiving the first communication, to add the secondary cell (Suzuki, Fig.  5 steps 508-510 and paragraph 93 teach transmitting, to PCell associated with the UE 501, a measurement report to add SCell. See also Deogun, paragraph 357.).
For claim 4, Suzuki teaches all the limitations of parent claim 1. Suzuki further teach measurement gap (Suzuki, paragraph 94 teaches to allow a UE to detect WLAN APs, a measurement gap can be configured by an eNB for the UE. A measurement gap refers to a time interval during which no transmissions or receptions with respect to the UE occur. The UE can perform measurements during the measurement gap to detect WLAN APs.). Suzuki does not explicitly teach receiving a first communication to release a measurement gap associated with the master cell.
	However, Deogun explicitly teaches receiving a single communication to release a measurement gap associated with the master cell and add the secondary cell (Deogun, Fig. 25 and paragraph 357 teach receiving command to release measurement gap configuration provided by the MN. Suzuki, Fig. 5 step 510 and paragraph 97 teach receiving, from the PCell, RRC connection reconfiguration message to add the SCell.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Suzuki with receiving a first communication to release a measurement gap associated with the master cell taught in Deogun so that when the UE is operating in Multi-RAT Dual Connectivity (MR-DC), then the UE does not releases any measurement gap configuration provided by the SN if release command is received [Deogun: paragraph 357].
For claim 12, Suzuki teaches all the limitations of parent claim 11. Suzuki further teach measurement gap (Suzuki, paragraph 94 teaches to allow a UE to detect WLAN APs, a measurement gap can be configured by an eNB for the UE. A measurement gap refers to a time interval during which no transmissions or receptions with respect to the UE occur. The UE can perform measurements during the measurement gap to detect WLAN APs.). Suzuki does not explicitly teach outputting, for transmission, a first communication to release a measurement gap associated with the master cell.
	However, Deogun explicitly teaches outputting, for transmission, a first communication to release a measurement gap associated with the master cell (Deogun, Fig. 25 and paragraph 357 teach receiving command to release measurement gap configuration provided by the MN.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Suzuki with outputting, for transmission, a first communication to release a measurement gap associated with the master cell taught in Deogun so that when the UE is operating in Multi-RAT Dual Connectivity (MR-DC), then the UE does not releases any measurement gap configuration provided by the SN if release command is received [Deogun: paragraph 357].
For claim 13, Suzuki and Deogun further teach the method of claim 12, wherein outputting the one or more communications to add the secondary cell comprises: outputting, for transmission and after outputting the first communication, a second communication to add the secondary cell (Suzuki, Fig.  5 steps 508-510 and paragraph 93 teach transmitting, to PCell associated with the UE 501, a measurement report to add SCell. See also Deogun, paragraph 357.).
For claim 14, Suzuki teaches all the limitations of parent claim 11. Suzuki further teach measurement gap (Suzuki, paragraph 94 teaches to allow a UE to detect WLAN APs, a measurement gap can be configured by an eNB for the UE. A measurement gap refers to a time interval during which no transmissions or receptions with respect to the UE occur. The UE can perform measurements during the measurement gap to detect WLAN APs.). Suzuki does not explicitly teach outputting, for transmission, a single communication to release a measurement gap associated with the master cell and add the secondary cell.
	However, Deogun explicitly teaches outputting, for transmission, a single communication to release a measurement gap associated with the master cell and add the secondary cell (Deogun, Fig. 25 and paragraph 357 teach receiving command to release measurement gap configuration provided by the MN. Suzuki, Fig. 5 step 510 and paragraph 97 teach receiving, from the PCell, RRC connection reconfiguration message to add the SCell.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Suzuki with outputting, for transmission, a single communication to release a measurement gap associated with the master cell and add the secondary cell taught in Deogun so that when the UE is operating in Multi-RAT Dual Connectivity (MR-DC), then the UE does not releases any measurement gap configuration provided by the SN if release command is received [Deogun: paragraph 357].
For claim 22, Suzuki teaches all the limitations of parent claim 21. Suzuki further teach measurement gap (Suzuki, paragraph 94 teaches to allow a UE to detect WLAN APs, a measurement gap can be configured by an eNB for the UE. A measurement gap refers to a time interval during which no transmissions or receptions with respect to the UE occur. The UE can perform measurements during the measurement gap to detect WLAN APs.). Suzuki does not explicitly teach obtain a first communication to release a measurement gap associated with the master cell; and obtain a second communication, after obtaining the first communication, to add the secondary cell.
	However, Deogun explicitly teaches obtain a first communication to release a measurement gap associated with the master cell (Deogun, Fig. 25 and paragraph 357 teach receiving command to release measurement gap configuration provided by the MN.); and obtain a second communication, after obtaining the first communication, to add the secondary cell (Suzuki, Fig.  5 steps 508-510 and paragraph 93 teach transmitting, to PCell associated with the UE 501, a measurement report to add SCell. See also Deogun, paragraph 357.).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Suzuki with obtain a first communication to release a measurement gap associated with the master cell; and obtain a second communication, after obtaining the first communication, to add the secondary cell taught in Deogun so that when the UE is operating in Multi-RAT Dual Connectivity (MR-DC), then the UE does not releases any measurement gap configuration provided by the SN if release command is received [Deogun: paragraph 357].
For claim 23, Suzuki teaches all the limitations of parent claim 1. Suzuki further teach measurement gap (Suzuki, paragraph 94 teaches to allow a UE to detect WLAN APs, a measurement gap can be configured by an eNB for the UE. A measurement gap refers to a time interval during which no transmissions or receptions with respect to the UE occur. The UE can perform measurements during the measurement gap to detect WLAN APs.). Suzuki does not explicitly teach obtain a single communication to release a measurement gap associated with the master cell and add the secondary cell.
	However, Deogun explicitly teaches obtain a single communication to release a measurement gap associated with the master cell and add the secondary cell (Deogun, Fig. 25 and paragraph 357 teach receiving command to release measurement gap configuration provided by the MN. Suzuki, Fig. 5 step 510 and paragraph 97 teach receiving, from the PCell, RRC connection reconfiguration message to add the SCell.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Suzuki with obtain a single communication to release a measurement gap associated with the master cell and add the secondary cell taught in Deogun so that when the UE is operating in Multi-RAT Dual Connectivity (MR-DC), then the UE does not releases any measurement gap configuration provided by the SN if release command is received [Deogun: paragraph 357].
For claim 31, Suzuki teaches all the limitations of parent claim 30. Suzuki further teach measurement gap (Suzuki, paragraph 94 teaches to allow a UE to detect WLAN APs, a measurement gap can be configured by an eNB for the UE. A measurement gap refers to a time interval during which no transmissions or receptions with respect to the UE occur. The UE can perform measurements during the measurement gap to detect WLAN APs.). Suzuki does not explicitly teach output a first communication to release a measurement gap associated with the master cell; and output and after outputting the first communication, a second communication to add the secondary cell.
	However, Deogun explicitly teaches obtain a first communication to release a measurement gap associated with the master cell (Deogun, Fig. 25 and paragraph 357 teach receiving command to release measurement gap configuration provided by the MN.); output and after outputting the first communication, a second communication to add the secondary cell (Suzuki, Fig.  5 steps 508-510 and paragraph 93 teach transmitting, to PCell associated with the UE 501, a measurement report to add SCell. See also Deogun, paragraph 357.).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Suzuki with output a first communication to release a measurement gap associated with the master cell; and output and after outputting the first communication, a second communication to add the secondary cell taught in Deogun so that when the UE is operating in Multi-RAT Dual Connectivity (MR-DC), then the UE does not releases any measurement gap configuration provided by the SN if release command is received [Deogun: paragraph 357].
For claim 32, Suzuki teaches all the limitations of parent claim 30. Suzuki further teach measurement gap (Suzuki, paragraph 94 teaches to allow a UE to detect WLAN APs, a measurement gap can be configured by an eNB for the UE. A measurement gap refers to a time interval during which no transmissions or receptions with respect to the UE occur. The UE can perform measurements during the measurement gap to detect WLAN APs.). Suzuki does not explicitly teach output a single communication to release a measurement gap associated with the master cell and add the secondary cell.
	However, Deogun explicitly teaches output a single communication to release a measurement gap associated with the master cell and add the secondary cell (Deogun, Fig. 25 and paragraph 357 teach receiving command to release measurement gap configuration provided by the MN. Suzuki, Fig. 5 step 510 and paragraph 97 teach receiving, from the PCell, RRC connection reconfiguration message to add the SCell.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Suzuki with output a single communication to release a measurement gap associated with the master cell and add the secondary cell taught in Deogun so that when the UE is operating in Multi-RAT Dual Connectivity (MR-DC), then the UE does not releases any measurement gap configuration provided by the SN if release command is received [Deogun: paragraph 357].

15. 	Claims 6-7, 16-17, 25-26 and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 2011/0 A1), hereinafter Suzuki, in view of Oumer Teyeb et al. (US 2022/0150741 A1), hereinafter Teyeb.
For claim 6, Suzuki teaches all the limitations of parent claim 1. Suzuki does not explicitly teach transmitting the indication in at least one of: a radio resource control (RRC) setup request communication, or an RRC setup complete communication.
	However, Teyeb explicitly teaches transmitting the indication in at least one of: a radio resource control (RRC) setup request communication, or an RRC setup complete communication (Teyeb, Fig. 3 and paragraph 148 teach If the UE has decided to use the msg5 solution, it will initiate the reporting of the early measurements by performing the following actions. [0149] Optionally, the UE includes an indication, in the RRC Resume Request or RRC Setup Request like message (e.g., RRCResumeRequest) to be transmitted to the target cell, that the UE has available measurements performed in dormant state (e.g., RRC_IDLE or RRC_INACTIVE).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Suzuki with transmitting the indication in at least one of: a radio resource control (RRC) setup request communication, or an RRC setup complete communication taught in Teyeb. Because both Suzuki and Teyeb teach adding secondary cell for multi-cell connectivity. Teyeb explicitly teach transmitting the indication in at least one of: a radio resource control (RRC) setup request communication.
For claim 7, Suzuki teaches all the limitations of parent claim 1. Suzuki does not explicitly teach transmitting the indication in at least one of: an RRC resume request communication, or an RRC resume complete.
	However, Teyeb explicitly teaches transmitting the indication in at least one of: an RRC resume request communication, or an RRC resume complete (Teyeb, Fig. 3 and paragraph 148 teach If the UE has decided to use the msg5 solution, it will initiate the reporting of the early measurements by performing the following actions. [0149] Optionally, the UE includes an indication, in the RRC Resume Request or RRC Setup Request like message (e.g., RRCResumeRequest) to be transmitted to the target cell, that the UE has available measurements performed in dormant state (e.g., RRC_IDLE or RRC_INACTIVE).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Suzuki with transmitting the indication in at least one of: an RRC resume request communication, or an RRC resume complete taught in Teyeb. Because both Suzuki and Teyeb teach adding secondary cell for multi-cell connectivity. Teyeb explicitly teach transmitting the indication in at least one of: a radio resource control (RRC) setup request communication.
For claim 16, Suzuki teaches all the limitations of parent claim 11. Suzuki does not explicitly teach obtaining the indication in at least one of: a radio resource control (RRC) setup request communication, or an RRC setup complete communication.
	However, Teyeb explicitly teaches obtaining the indication in at least one of: a radio resource control (RRC) setup request communication, or an RRC setup complete communication (Teyeb, Fig. 3 and paragraph 148 teach If the UE has decided to use the msg5 solution, it will initiate the reporting of the early measurements by performing the following actions. [0149] Optionally, the UE includes an indication, in the RRC Resume Request or RRC Setup Request like message (e.g., RRCResumeRequest) to be transmitted to the target cell, that the UE has available measurements performed in dormant state (e.g., RRC_IDLE or RRC_INACTIVE).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Suzuki with obtaining the indication in at least one of: a radio resource control (RRC) setup request communication, or an RRC setup complete communication taught in Teyeb. Because both Suzuki and Teyeb teach adding secondary cell for multi-cell connectivity. Teyeb explicitly teach transmitting the indication in at least one of: a radio resource control (RRC) setup request communication.
For claim 17, Suzuki teaches all the limitations of parent claim 1. Suzuki does not explicitly teach obtaining the indication in at least one of: an RRC resume request communication, or an RRC resume complete.
	However, Teyeb explicitly teaches obtaining the indication in at least one of: an RRC resume request communication, or an RRC resume complete (Teyeb, Fig. 3 and paragraph 148 teach If the UE has decided to use the msg5 solution, it will initiate the reporting of the early measurements by performing the following actions. [0149] Optionally, the UE includes an indication, in the RRC Resume Request or RRC Setup Request like message (e.g., RRCResumeRequest) to be transmitted to the target cell, that the UE has available measurements performed in dormant state (e.g., RRC_IDLE or RRC_INACTIVE).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Suzuki with obtaining the indication in at least one of: an RRC resume request communication, or an RRC resume complete taught in Teyeb. Because both Suzuki and Teyeb teach adding secondary cell for multi-cell connectivity. Teyeb explicitly teach transmitting the indication in at least one of: a radio resource control (RRC) setup request communication.
For claim 25, Suzuki teaches all the limitations of parent claim 21. Suzuki does not explicitly teach output the indication for transmission in at least one of: a radio resource control (RRC) setup request communication, or an RRC setup complete communication.
	However, Teyeb explicitly teaches output the indication for transmission in at least one of: a radio resource control (RRC) setup request communication, or an RRC setup complete communication (Teyeb, Fig. 3 and paragraph 148 teach If the UE has decided to use the msg5 solution, it will initiate the reporting of the early measurements by performing the following actions. [0149] Optionally, the UE includes an indication, in the RRC Resume Request or RRC Setup Request like message (e.g., RRCResumeRequest) to be transmitted to the target cell, that the UE has available measurements performed in dormant state (e.g., RRC_IDLE or RRC_INACTIVE).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Suzuki with output the indication for transmission in at least one of: a radio resource control (RRC) setup request communication, or an RRC setup complete communication taught in Teyeb. Because both Suzuki and Teyeb teach adding secondary cell for multi-cell connectivity. Teyeb explicitly teach transmitting the indication in at least one of: a radio resource control (RRC) setup request communication.
For claim 26, Suzuki teaches all the limitations of parent claim 21. Suzuki does not explicitly teach output the indication for transmission in at least one of: an RRC resume request communication, or an RRC resume complete.
	However, Teyeb explicitly teaches output the indication for transmission in at least one of: an RRC resume request communication, or an RRC resume complete (Teyeb, Fig. 3 and paragraph 148 teach If the UE has decided to use the msg5 solution, it will initiate the reporting of the early measurements by performing the following actions. [0149] Optionally, the UE includes an indication, in the RRC Resume Request or RRC Setup Request like message (e.g., RRCResumeRequest) to be transmitted to the target cell, that the UE has available measurements performed in dormant state (e.g., RRC_IDLE or RRC_INACTIVE).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Suzuki with output the indication for transmission in at least one of: an RRC resume request communication, or an RRC resume complete taught in Teyeb. Because both Suzuki and Teyeb teach adding secondary cell for multi-cell connectivity. Teyeb explicitly teach transmitting the indication in at least one of: a radio resource control (RRC) setup request communication.
For claim 34, Suzuki teaches all the limitations of parent claim 30. Suzuki does not explicitly teach obtain the indication in at least one of: a radio resource control (RRC) setup request communication, or an RRC setup complete communication.
	However, Teyeb explicitly teaches obtain the indication in at least one of: a radio resource control (RRC) setup request communication, or an RRC setup complete communication (Teyeb, Fig. 3 and paragraph 148 teach If the UE has decided to use the msg5 solution, it will initiate the reporting of the early measurements by performing the following actions. [0149] Optionally, the UE includes an indication, in the RRC Resume Request or RRC Setup Request like message (e.g., RRCResumeRequest) to be transmitted to the target cell, that the UE has available measurements performed in dormant state (e.g., RRC_IDLE or RRC_INACTIVE).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Suzuki with obtain the indication in at least one of: a radio resource control (RRC) setup request communication, or an RRC setup complete communication taught in Teyeb. Because both Suzuki and Teyeb teach adding secondary cell for multi-cell connectivity. Teyeb explicitly teach transmitting the indication in at least one of: a radio resource control (RRC) setup request communication.
For claim 35, Suzuki teaches all the limitations of parent claim 1. Suzuki does not explicitly teach obtain the indication in at least one of: an RRC resume request communication, or an RRC resume complete.
	However, Teyeb explicitly teaches obtain the indication in at least one of: an RRC resume request communication, or an RRC resume complete (Teyeb, Fig. 3 and paragraph 148 teach If the UE has decided to use the msg5 solution, it will initiate the reporting of the early measurements by performing the following actions. [0149] Optionally, the UE includes an indication, in the RRC Resume Request or RRC Setup Request like message (e.g., RRCResumeRequest) to be transmitted to the target cell, that the UE has available measurements performed in dormant state (e.g., RRC_IDLE or RRC_INACTIVE).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Suzuki with obtain the indication in at least one of: an RRC resume request communication, or an RRC resume complete taught in Teyeb. Because both Suzuki and Teyeb teach adding secondary cell for multi-cell connectivity. Teyeb explicitly teach transmitting the indication in at least one of: a radio resource control (RRC) setup request communication.
Conclusion
16. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILL W LIN whose telephone number is (571)272-8749. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILL W LIN/Primary Examiner, Art Unit 2412